Citation Nr: 9917205	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease with myocardial infarction, 
hypertension and angina pectoris as secondary to service 
connected postoperative residuals of osteochondroma of the 
left tibia with a scar and degenerative arthritis of the left 
knee.

2.  Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a papilloma of the urethral meatus 
with a scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

In December 1996 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for heart disease as secondary to 
service-connected postoperative residuals of osteochondroma 
of the left tibia with a scar were met.  The issue of 
entitlement to service connection for heart disease as 
secondary to service-connected postoperative residuals of 
osteochondroma of the left tibia with a scar was remanded to 
the RO for de novo adjudication of the claim.  Also remand 
was the issue of entitlement to an increased (compensable) 
evaluation for postoperative residuals of a papilloma of the 
urethral meatus with a scar for additional development of the 
evidence.  The case is once more before the Board for further 
appellate review.

In February 1999 the RO granted an increased (compensable) 
evaluation of 10 percent for postoperative residuals of an 
osteochondroma of the left tibia with a scar and added 
degenerative arthritis of the left knee.  






The informal hearing presentation from the veteran's 
representative in May 1999 appears to reflect a notice of 
disagreement with the 10 percent evaluation.  This issue is 
addressed in the remand portion of this decision.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Arteriosclerotic cardiovascular disease with myocardial 
infarction, hypertension and angina pectoris are not causally 
related to service-connected postoperative residuals of 
osteochondroma of the left tibia with a scar and degenerative 
arthritis of the left knee.

2.  Postoperative residuals of a papilloma of the urethral 
meatus with a scar are not shown to be productive of any 
disabling symptomatology.


CONCLUSIONS OF LAW

1.  Arteriosclerotic cardiovascular disease with myocardial 
infarction, hypertension and angina pectoris are not 
proximately due to or the result of service-connected 
postoperative residuals of osteochondroma of the left tibia 
with a scar and degenerative arthritis of the left knee.  38 
U.S.C.A. § 5107 (West 1991); 
38 C.F.R § 3.310(a) (1998).

2.  The criteria for an increased (compensable) evaluation 
for postoperative residuals of a papilloma of the urethral 
meatus with a scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic 
Code 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
arteriosclerotic cardiovascular disease 
with myocardial infarction, hypertension 
and angina pectoris as secondary to 
service-connected postoperative residuals 
of osteochondroma of the left tibia with 
a scar.

Factual Background

Service-connection has been established for postoperative 
residuals of osteochondroma of the left tibia with a scar and 
degenerative arthritis of the left knee, and postoperative 
residuals of a papilloma of the urethral meatus with scar.

An historical review of the record shows that while there is 
indication from the National Personnel Records Center (NPRC) 
that the veteran's service medical records may have been 
destroyed by a fire at that facility in 1973, the service 
medical records on file are negative for any evidence of 
arteriosclerotic cardiovascular disease with myocardial 
infarction, hypertension and angina pectoris.

The postservice medical evidence first referring to the 
presence of arteriosclerotic heart disease with angina dates 
from approximately the mid 1970's.  

In a private medical report of May 1978, it was noted as 
history that in 1951 while in Korea, the veteran injured his 
left leg.  He was sent to a hospital and underwent surgery.  
A piece of bone was removed.  The veteran believed that his 
heart attacks in 1973 were indirectly due to the left leg 
injury with subsequent osteomyelitis.  Following an objective 
examination the diagnoses were history of osteomyelitis, 
after injury to the left leg and mild cardiac decompensation 
following repeated heart attacks.  

The examiner opined that the veteran was a cardiac invalid, 
osteomyelitis was a result of the injury to the left leg, and 
the original heart attack was due to a thrombosus or embolus 
brought on by the flare-ups of the osteomyelitis for which he 
was under treatment.  It was noted that thrombus does occur 
during febrile illnesses.  It was noted that the veteran may 
even have had mycotic embolus to the heart or may be 
suffering from blood stream infection.  He was presently 
taking medication given to him by VA to keep down embolus 
formation or thrombosis.  

A VA cardiovascular examination was undertaken in November 
1978 to explore the possible positive relationship between 
the veteran's heart disease and leg disability.  The 
veteran's history revealed that his leg injury occurred in 
1951.  It was noted that apparently he had had numerous bouts 
of infection with one specific VA admission for infection of 
the leg when he allegedly had a heart attack in 1956.  Upon 
questioning the veteran was described as very vague.  He 
thought it was that year.  It was noted by the examiner that 
he could find no record of the veteran having a heart attack 
while in the hospital during those years.  Moreover, the 
examiner noted he found no reference to a heart attack until 
1973.  Following objective examination the diagnoses were 
arteriosclerotic cardiovascular disease, hypertension, 
history of four myocardial infarctions and history of angina 
with diagnosis of arteriosclerotic heart disease, coronary 
artery disease and angina pectoris.  

The VA examiner noted reviewing the previous examiner's 
statement that the veteran's heart condition was due to or 
secondary to the veteran's leg problems.  It was noted that 
the physician in question reviewed the possible pathology and 
possibility of thrombi in the presence of osteomyelitis or 
deep infection and did not mention the fact that the veteran 
only had cellulitis.  He argued that "it is reasonable to 
assume that this man's heart condition is secondary his leg 
problems."  The VA cardiovascular examiner noted that the 
physician only made suppositions and did not offer any 
clinical or other objective findings to bear out the 
contentions.  The VA cardiovascular examiner noted he could 
find no evidence that the veteran's heart disease had 
anything to do with his leg problems.

Voluminous subsequently dated medical documentation dated 
through the late 1990's continued to reflect separate 
findings associated with cardiovascular disease and service-
connected left lower extremity disability.

In October 1995, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  The veteran claimed that he developed heart 
disease as a result of his service-connected leg disability.  
He remembered being rushed for treatment in the 1950's for a 
high temperature, and a flare-up of the leg somewhere in the 
neighborhood of 1956.  He had his first heart attack at that 
time.  He noted the doctors told him that his heart problem 
was due to fever from the leg.  He noted having the fever 
since the initial leg injury.  He noted being on medication 
for his heart.  When asked if the doctors at VA correlated 
his heart problems with the history of his left leg 
disability, he replied "I'm sure they did."

A December 1995 VA general medical examination report shows 
the examiner noted that the veteran's coronary artery 
disease, status post myocardial infarction and probable 
hypertension were not related to the veteran's active duty.  

A report of a VA cardiovascular examination in December 1998 
shows diagnoses of status post surgery of the left proximal 
tibia with degenerative joint disease of the knee and 
coronary heart disease with hypertension and papilloma of the 
meatus of the urethra status post surgery.  The examiner 
noted that there was no relationship between the left leg 
surgery and the other conditions noted.


Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1998).



In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) made clear that 
service connection may not only be granted for a disorder 
found to be proximately due to or the result of a service-
connected disability, but also when it is shown that the 
claimed disorder has been aggravated by the service-connected 
disability.  In such cases, according to the Court, a basis 
exists upon which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, pursuant to 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) (1998), 
when aggravation of a veteran's nonservice-connected disorder 
is proximately due to or the result of a service- connected 
disability, such veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation. 

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well- groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1998).

Analysis

The veteran's claim for entitlement to service connection for 
arteriosclerotic cardiovascular disease with myocardial 
infarction, hypertension and angina pectoris as secondary to 
service connected postoperative residuals of osteochondroma 
of the left tibia with a scar and degenerative arthritis of 
the left knee is plausible.  VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claims.  In this regard, the Board previously remanded 
this case for additional development of the evidence in 
consideration of the provisions of 38 U.S.C.A. 
§ 5107(a).

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  These records 
include his service medical records as well as post service 
VA cardiovascular and general medical examinations along with 
a transcript of a hearing before a hearing officer at the RO 
in October 1995.  The evidence of record provides a complete 
basis for addressing the merits of the veteran's claim.  
Since there is no indication that there are pertinent 
outstanding records which the RO has not attempted to obtain, 
no further assistance to the veteran is required to comply 
with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Service-connection has been established for postoperative 
residuals of osteochondroma of the left tibia with a scar and 
degenerative arthritis of the left knee, and postoperative 
residuals of a papilloma of the urethral meatus with scar.




The Board recognizes that while there is indication that the 
veteran's service medical records may have been destroyed by 
fire at the NPRC in 1973, the available service medical 
records on file appear to be complete.  Such records are 
silent for any arteriosclerotic cardiovascular disease with 
myocardial infarction, hypertension and angina pectoris.  
Importantly, the voluminous postservice clinical data of 
record are silent for any cardiovascular pathology until many 
years postservice. 

The veteran argues that he developed cardiovascular disease 
as a consequence of his service-connected left lower 
extremity disability.  Significantly, the Board notes that 
while a private physician in May 1978 proposed such 
possibility, subsequent special VA cardiovascular 
examinations in November 1978 and December 1998 specifically 
found that no etiologic relationship existed between the 
veteran's service-connected left leg disability and the onset 
of cardiovascular disease.  

Specifically, the VA cardiovascular examiner in November 1978 
noted that the physician only made suppositions and did not 
offer any clinical or other objective findings to bear out 
the contentions.  The VA cardiovascular examiner noted he 
could find no evidence that the veteran's heart disease had 
anything to do with his leg problems.  This finding was 
confirmed on a later VA cardiovascular examination in 
December 1998.  

The Board has considered the veteran's testimony with respect 
to the above claim for service connection and his opinion 
based upon reported history; however, as he is a lay person, 
such testimony and opinion cannot be competent evidence in 
the matter of medical diagnosis or causality.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  





Significantly, the Board recognizes that the clinical 
evidence of record fails to suggest that the veteran's 
service-connected postoperative residuals of osteochondroma 
of the left tibia with a scar and degenerative arthritis of 
the knee has an aggravating effect on the veteran's 
arteriosclerotic cardiovascular disease with myocardial 
infarction, hypertension and angina pectoris.  Neither the 
veteran nor his representative contend otherwise.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).

The preponderance of the evidence is negative and against the 
veteran's claim of entitlement to service connection for 
arteriosclerotic cardiovascular disease with myocardial 
infarction, hypertension and angina pectoris as secondary to 
service-connected postoperative residuals of osteochondroma 
of the left tibia with a scar and degenerative arthritis of 
the knee.


II.  Entitlement to an increased 
(compensable) evaluation for 
postoperative residuals of a papilloma of 
the urethral meatus with a scar.

Factual Background

The service medical records disclose that the veteran 
underwent excision of a papilloma of the urethral meatus in 
October 1951.  

The RO granted entitlement to service conection for excision 
of a papilloma of the urethral meatus with assignment of a 
noncompensable evaluation under diagnostic code 7805 when it 
issued a rating decision in July 1954.

VA outpatient treatment reports dated during the early 1990's 
include references to prospective examination of the veteran 
for hematuria.






The veteran presented testimony in support of his claim 
before a hearing officer at the RO in October 1995.  He 
testified that he experienced a little pain when voiding, and 
felt there had been a build up of scar tissue in the excision 
area of the papilloma.  Sometimes he had to strain when 
voiding, and cutting off his stream.  He complained of pain 
internally in the bladder area.

VA conducted a special genitourinary examination of the 
veteran in December 1995.  He gave a history of having 
undergone removal of a small growth inside the bladder.  He 
had had no follow-up since service especially with regard to 
this surgery, but had been seen for general medical problems.  
He had minimal voiding complaints.  Nocturia was said to be 
two times with a slight decrease in stream.  He denied 
incontinence, urgency, frequency, or hematuria.  The 
pertinent diagnostic impression was history of a bladder 
procedure done in 1952, without any records.

VA conducted a scar examination of the veteran in December 
1995.  There were no complaints of or findings referable to 
postoperative residuals of a papilloma of the urethral meatus 
with a scar.

VA conducted a special genitourinary examination of the 
appellant in December 1998.  He reported a history of 
"kidney surgery through my penis in Japan in 1952".  A 
previous renal ultrasound had revealed only a left upper pole 
renal cyst.  The veteran stated he was not sure why he was 
being seen in the urology clinic for a compensation 
examination since he only had knee and heart problems.  He 
denied any urinary symptoms and was very happy with his 
current genitourinary status.  The examiner concluded the 
examination by noting that the veteran had no urologic 
symptomatology and nothing abnormal on examination.


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities;  38 C.F.R. Part 4 
(1998).  The percentage ratings contained in the rating 
schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
disease and injuries incurred in or aggravated during 
military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 10 percent evaluation may be assigned for a scar that is 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118;  Diagnostic Code 7803.

A 10 percent evaluation may be assigned for a scar that is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7804.

Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1998).

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased (compensable) evaluation for 
postoperative residuals of a papilloma of the urethral meatus 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected postoperative residuals of a papilloma 
of the urethral meatus (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased (compensable) evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record discloses that 
the post service evidentiary record, particularly the most 
recent comprehensive VA genitourinary examination on file, is 
negative for any ascertainable disablement referable to 
postoperative residuals of a papilloma of the urethral meatus 
with a scar.  The RO has rated residual scarring referable to 
the inservice surgery as noncompensable under diagnostic code 
7805 of the VA Schedule for Rating Disabilities.  

Such residual scarring has not been shown to be productive of 
any disablement of a genitourinary nature.  There has been no 
evidence of poor nourishment, repeated ulceration, 
tenderness, or pain.  Accordingly, no basis has been 
presented upon which to predicate a grant of an increased 
(compensable) evaluation under the diagnostic codes for 
scarring discussed above.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
scar from excision of a papilloma inservice.  38 C.F.R. 
§ 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for postoperative 
residuals of a papilloma of the urethral meatus with scar.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for arteriosclerotic 
cardiovascular disease with myocardial infarction, 
hypertension and angina pectoris as secondary to service-
connected disability including postoperative residuals of 
osteochondroma of the left tibia with a scar and degenerative 
arthritis of the knee is denied.

Entitlement to an increased ( compensable) evaluation for 
postoperative residuals of a papilloma of the urethral meatus 
with a scar is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

